DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 9805945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 1. Replace claim 1 with the following:
1. (Currently Amended): An etching method comprising:
(a) providing a workpiece including a first region made of a first material and a second region made of a second material defining a recess, the first region filling the recess of the second region while covering the second region;

(c) generating plasma of a second fluorocarbon gas to form fluorocarbon deposits on the first region;
(d) generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits; and
(e) repeating step (c) and step (d) one or more times until after exposing the second region,
wherein during a sequence of steps (c) through (e), the first region is selectively etched with respect to the second region,
wherein a material of the fluorocarbon deposits is different from a material of the first region.

Regarding claim 9. Replace claim 9 with the following:
9. (Currently Amended): The- etching- method according to claim 1, An etching method comprising:
(a) providing a workpiece including a first region made of a first material and a second region made of a second material defining a recess, the first region filling the recess of the second region while covering the second region;
(b) generating plasma of a first fluorocarbon gas to etch the first region until before exposing the second region;

(d) generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits; and
(e) repeating step (c) and step (d) one or more times until after exposing the second region,
wherein during a sequence of steps (cl through (el, the first region is selectively etched with respect to the second region;
the method further comprising:
(f) generating plasma of an oxygen-containing gasi that does not contain a fluorocarbon gas, and an inert gas either in between the generating plasma of the second fluorocarbon gas of step (c) and the generating plasma of the processing gas containing only the inert gas of step (d), or after the generating plasma of the processing gas containing only the inert gas of step (d),
wherein a material of the fluorocarbon deposits is different from a material of the first region.

Regarding claim 16. Replace claim 16 with the following:
16. (Currently amended): An etching method comprising:
(a) providing a workpiece including a first region and a second region defining a recess therein, the first region filling the recess of the second region while covering the second region;

(c) generating plasma of a second fluorocarbon gas to form fluorocarbon deposits on the first region;
(d) generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits; and
(e) repeating step (c) and step (d) one or more times until after exposing the second region,
wherein the first fluorocarbon gas is different from the second fluorocarbon gas, and
the first region is made of a first material that is etched by the fluorocarbon deposits and the second region is made of a second material different from the first material, and the second region is protected by the fluorocarbon deposits,
wherein a material of the fluorocarbon deposits is different from a material of the first region.

Regarding claim 22. Cancel claim 22.

Regarding claim 23. Replace claim 23 with the following:
23. (Amended) The etching method according to claim 1, wherein the material of the first region is silicon oxide.

Regarding claim 24. Cancel claim 24.

Regarding claim 25. Replace claim 25 with the following:
25. (Amended) The etching method according to claim 16, wherein the material of the first region is silicon oxide.

Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch, Reg. No. 32829 on July 9, 2021.

Allowable Subject Matter
Claims 1-5, 7, 9-21, 23, 25 allowed.
 
The following is an examiner’s statement of reasons for allowance: 
 
With respect to independent claim 1, 9 and 16, in regards to applicant’s arguments there is no teaching, suggestion, or motivation for the combination in the prior art for etching a region of silicon dioxide with using fluorocarbon deposits and a plasma of only an inert gas wherein the material of the fluorocarbon deposits is different from the material of the first region is found persuasive.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ko (U.S. 2004/0038546), Enomoto et al (JP 2000058513A), 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893